Citation Nr: 0019143	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for right thoracotomy, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This appeal arises from a November 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied an increased evaluation 
for a lung condition (rated 10 percent), and a January 1995 
RO rating decision which denied service connection for 
degenerative joint disease with disc disease of the lumbar 
spine.  In July 1996, the Board of Veterans' Appeals (Board) 
denied the lumbar spine claim and remanded the claim for an 
increased evaluation for residuals of right thoracotomy to 
the RO for additional development.


REMAND

The record shows that the veteran's claim for an increased 
evaluation for his respiratory condition is well grounded and 
therefore VA has a duty to assist him in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist includes providing him with an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In July 1996, the Board remanded the case to the RO for a VA 
examination for residuals of right thoracotomy.  During the 
interim, the original claims folder was lost.  The current 
claims folder was reconstructed; however, it appears that 
some service medical records and post-service treatment 
reports are not included.  

According to a recovered copy of the appealed November 1993 
rating decision, VA medical records reflected status post 
lobectomy surgery with probable post-surgical paralysis of 
the right diaphragm due to a phrenic nerve injury that was 
considered part of the service-connected residual of right 
thoracotomy.  Recovered records include a September 1993 VA 
examination report that shows the presence of bronchitis and 
possibly bronchiectasis associated with right thoracotomy.  
Of record is an April 1993 chest X-ray showing resection of 
the right 5th rib, slight loss of right lung volume, pleural 
thickening, and adhesion in the right costophrenic sulcus. 

The July 1996 Board remand specifically requested that the 
claims folder be made available to the examiner and that the 
examiner provide an opinion as to any functional impairment 
caused by paralysis of the right diaphragm.  The United 
States Court of Veterans Appeals recently held that when the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The VA examination report of October 1999 notes findings 
consistent with chronic obstructive pulmonary disease that 
were felt to be unrelated to the service-connected condition.  
The examiner also felt that dyspnea was unrelated to right 
upper lobectomy.  However, the examiner did not mention 
claims file review; only the medical history as supplied by 
the veteran was mentioned.  The Board therefore infers that 
the opinion expressed therein is not based on the complete 
medical history of the case.  Moreover, the examiner did not 
supply an opinion as to functional impairment, if any, caused 
by paralysis of the right diaphragm.  

According to the October 1999 pulmonary function test, the 
best FEV-1 value was 54 percent of predicted and the FEV-
1/FVC was 64 percent of predicted.  The addendum opinion 
attributes "moderate obstruction" to smoking and not to the 
service-connected lung condition; however, the Board is 
unsure as to whether the examiner also intended to exclude 
all results of the pulmonary function test from the service-
connected lung condition.  

The veteran has alleged that his lung condition prevents any 
form of employment.  The July 1996 remand referred a claim 
for a total rating for compensation purposes based on 
individual unemployability (TDIU) due to the lung condition 
to the RO for appropriate action.  It appears that the RO has 
not addressed this issue, and, because it relates to the 
disability rating ultimately assigned, it is inextricably 
intertwined.

The rating criteria for respiratory disorders were revised 
effective October 7, 1996.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).  In reviewing this case, the RO must evaluate the 
veteran's service-connected respiratory disorder under both 
the old and current regulations to determine whether he is 
entitled to an increased evaluation under either set of 
criteria.  The VA General Counsel has provided guidance as to 
how such changes in rating criteria should be applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since October 1999.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the October 1999 VA 
examination.  If that examiner is not 
available, a qualified substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review in connection with 
this remand.  The examiner should review 
the claims file and provide the following 
opinions:  

Is it at least as likely as not that the 
October 1999 FEV-1 and/or FEV-1/FVC 
values represent residuals of the 
service-connected thoracotomy?  

Is there any functional impairment due to 
paralysis of the right diaphragm?  If 
yes, describe. 

Do the service-connected residuals of 
right thoracotomy prevent the veteran 
from working? 

3.  All findings along with complete 
rational of opinions and conclusions 
should be set forth in a type written 
report.  The veteran may be re-examined 
if necessary.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record and in light 
of all applicable statutes, regulations, 
and case law.  Consideration should be 
given to Karnas, supra, and the claim for 
TDIU should be addressed.  

7.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




